Case 1:20-cv-00164-SOM-RT Document 26 Filed 03/17/21 Page 1 of 11   PageID #: 85



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII
 WAYNE NOHOPONO SAM,           )            CIVIL NO. 20-00164 SOM-RT
                               )
          Plaintiff,           )            ORDER GRANTING JUDGMENT ON
                               )
 vs.                           )            THE PLEADINGS
                               )
 STATE OF HAWAII DEPARTMENT OF )
 PUBLIC SAFETY,                )
                               )
          Defendant.           )
 _____________________________ )


               ORDER GRANTING JUDGMENT ON THE PLEADINGS
 I.          INTRODUCTION.

             On April 15, 2020, Plaintiff Wayne Nohopono Sam,

 proceeding pro se, filed an employment discrimination Complaint

 against the State of Hawaii Department of Public Safety (“DPS”).

 See ECF No. 1.     The Complaint asserts a violation of Title I of

 the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12112

 to 12117, alleging that DPS failed to accommodate Sam’s

 disabilities and, instead, terminated him.         DPS seeks judgment

 on the pleadings, arguing that it has Eleventh Amendment

 immunity with respect to claims for money damages under the

 Title I of the ADA.      Alternatively, DPS contends that the ADA

 claims are insufficiently pled.        Sam does not contest DPS’s

 Eleventh Amendment immunity with respect to his ADA claims,

 arguing instead that there is no Eleventh Amendment immunity
Case 1:20-cv-00164-SOM-RT Document 26 Filed 03/17/21 Page 2 of 11    PageID #: 86



 with respect to claims brought under the Rehabilitation Act.

 However, because Sam’s Complaint can only be read as asserting

 claims under the ADA, not under the Rehabilitation Act, the

 court grants judgment on the pleadings in favor of DPS without

 holding a hearing pursuant to Local Rule 7.1(c) and without

 waiting for a reply memorandum.          This means that the hearing set

 for April 5, 2021, is cancelled.         Sam is given leave to file an

 Amended Complaint no later than April 16, 2021.          Sam may assert

 claims under the Rehabilitation Act in any such Amended

 Complaint.    However, this court is not deciding that any such

 claim would be viable.

 II.         BACKGROUND.

             Sam was employed at the Waiawa Correctional Facility.

 See ECF No. 1, PageID # 3.       Using a form complaint, Pro Se 7

 (Rev. 12/16) Complaint for Employment Discrimination, Sam

 checked the box for asserting a claim under the ADA.           Sam did

 not identify any other federal law as forming the basis of his

 Complaint.    Id.   Sam then checked the boxes for failure to

 accommodate his disability and for terminating his employment,

 explaining that DPS had not reasonably accommodated his

 disability.    Id., PageID #s 4-5.        Sam identifies his disability

 as “Arthritis–--Specifically: Chronic Gout--Occasionally unable

 to walk; unable to use hands; under tremendous pain.”              Id.,




                                      2
Case 1:20-cv-00164-SOM-RT Document 26 Filed 03/17/21 Page 3 of 11   PageID #: 87



 PageID # 4.    Sam seeks back pay, benefits, and $300,000 in

 damages.    Id., PageID # 6.

             Sam attached to his Complaint his Charge of

 Discrimination filed with the Equal Employment Opportunity

 Commission (“EEOC”) in August 2015.        This EEOC charge states

 that Sam was an Adult Corrections Officer III at the Waiawa

 Correctional Facility.      The Charge alleges that DPS

 discriminated against him based on his disability and then

 terminated him, both in violation of the ADA.          Id., PageID #s 9-

 10.

 III.        JUDGMENT ON THE PLEADINGS STANDARD.

             Rule 12(c) of the Federal Rules of Civil Procedure

 states, “After the pleadings are closed--but early enough not to

 delay trial--a party may move for judgment on the pleadings.”

 The standard governing a Rule 12(c) motion for judgment on the

 pleadings is “functionally identical” to that governing a Rule

 12(b)(6) motion.     Gregg v. Hawaii, Dep't of Pub. Safety, 870

 F.3d 883, 887 (9th Cir. 2017); United States ex rel. Caffaso v.

 Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir.

 2011); Dworkin v. Hustler Mag. Inc., 867 F.2d 1188, 1192 (9th

 Cir. 1989).

             “A judgment on the pleadings is properly granted when,

 “taking all the allegations in the pleadings as true, the moving

 party is entitled to judgment as a matter of law.”           Gregg, 870



                                      3
Case 1:20-cv-00164-SOM-RT Document 26 Filed 03/17/21 Page 4 of 11   PageID #: 88



 F.3d at 887; accord Chavez v. United States, 683 F.3d 1102, 1108

 (9th Cir. 2012) (“Judgment on the pleadings is properly granted

 when, accepting all factual allegations in the complaint as

 true, there is no issue of material fact in dispute, and the

 moving party is entitled to judgment as a matter of law.”

 (quotation marks, alteration signals, and citation omitted)).

             It is not entirely clear whether an Eleventh Amendment

 challenge should be analyzed under Rule 12(b)(1) of the Federal

 Rules of Civil Procedure for lack of subject matter jurisdiction

 or under Rule 12(b)(6) or Rule 12(c) for failure to state a

 claim upon which relief can be granted.         Compare Edelman v.

 Jordan, 415 U.S. 651, 678 (1974) (“the Eleventh Amendment

 defense sufficiently partakes of the nature of a jurisdictional

 bar so that it need not be raised in the trial court”); In re

 Jackson, 184 F.3d 1046, 1048 (9th Cir. 1999) (“Eleventh Amendment

 sovereign immunity limits the jurisdiction of the federal courts

 and can be raised by a party at any time during judicial

 proceedings or by the court sua sponte.”), with ITSI T.V.

 Prods., Inc. v. Agricultural Ass'ns, 3 F.3d 1289, 1291 (9th Cir.

 1993) (“we believe that Eleventh Amendment immunity, whatever

 its jurisdictional attributes, should be treated as an

 affirmative defense”).      The Ninth Circuit has tried to reconcile

 these cases, calling Eleventh Amendment immunity

 “quasi-jurisdictional.”      Bliemeister v. Bliemeister (In re



                                      4
Case 1:20-cv-00164-SOM-RT Document 26 Filed 03/17/21 Page 5 of 11   PageID #: 89



 Bliemeister), 296 F.3d 858, 861 (9th Cir. 2002).         One Ninth

 Circuit case decided after Bliemeister examined Eleventh

 Amendment immunity in the context of a court’s subject matter

 jurisdiction.     See Savage v. Glendale Union High Sch., Dist. No.

 205, Maricopa County, 343 F.3d 1036, 1040–44 (9th Cir. 2003).

 However, other Ninth Circuit cases have indicated that Eleventh

 Amendment immunity should be analyzed under Rule 12(b)(6).            See

 Walden v. Nevada, 945 F.3d 1088, 1095 (9th Cir. 2019) (calling

 Eleventh Amendment immunity an affirmative defense); Elwood v.

 Drescher, 456 F.3d 943, 949 (9th Cir. 2006) (“dismissal based on

 Eleventh Amendment immunity is not a dismissal for lack of

 subject matter jurisdiction, but instead rests on an affirmative

 defense.” (quotations and citation omitted)); Tritchler v.

 County of Lake, 358 F.3d 1150, 1153–54 (9th Cir. 2004).

             In this case, whether the court examines Eleventh

 Amendment immunity under Rule 12(b)(1) for lack of jurisdiction

 or under either Rule 12(b)(6) or Rule 12(c) for failure to state

 a claim makes no difference.       The standards and the result are

 the same for purposes of this motion.        This court limits itself

 to examination of the allegations of the Complaint and the

 exhibits attached to and incorporated into the Complaint,

 interpreting those facts in the light most favorable to Sam.




                                      5
Case 1:20-cv-00164-SOM-RT Document 26 Filed 03/17/21 Page 6 of 11   PageID #: 90



 IV.         ANALYSIS.

             Congress divided the ADA into five sections: Title I

 covering employment, Title II covering public programs and

 activities, Title III covering public accommodations, Title IV

 covering telecommunications, and Title V covering miscellaneous

 matters.    Americans with Disabilities Act of 1990, Pub. L. No.

 101-336, 104 Stat. 327 (1990).       As Sam is asserting employment

 discrimination, the provisions of Title I are at issue in this

 case.

             In relevant part, Title I of the ADA provides, “No

 covered entity shall discriminate against a qualified individual

 on the basis of disability in regard to job application

 procedures, the hiring, advancement, or discharge of employees,

 employee compensation, job training, and other terms,

 conditions, and privileges of employment.”         42 U.S.C.

 § 12112(a).    As used in § 12112(a), “‘covered entity’” means an

 employer, employment agency, labor organization, or joint

 labor-management committee.”       42 U.S.C. § 12111(2)

             DPS moves for judgment on the pleadings, arguing that

 it has Eleventh Amendment immunity with respect to Sam’s money

 damage claims.     The Eleventh Amendment provides that “[t]he

 Judicial power of the United States shall not be construed to

 extend to any suit in law or equity, commenced or prosecuted

 against one of the United States by Citizens of another State,




                                      6
Case 1:20-cv-00164-SOM-RT Document 26 Filed 03/17/21 Page 7 of 11   PageID #: 91



 or by Citizens or Subjects of any Foreign State.”          U.S. Const.

 amend. XI.

             Under the Eleventh Amendment, a state is immune from

 lawsuits for monetary damages or other retrospective relief

 brought in federal court by its own citizens or citizens of

 other states.     See Frew ex rel. Frew v. Hawkins, 540 U.S. 431,

 437 (2004).    However, “the Eleventh Amendment permits suits for

 prospective injunctive relief against [states and] state

 officials acting in violation of federal law.”          Id.

             Federal court actions against agencies or

 instrumentalities of a state, such as DPS, are also barred by

 the Eleventh Amendment.      See Sato v. Orange Cty. Dep't of Educ.,

 861 F.3d 923, 928 (9th Cir. 2017); Blaisdell v. Haw. Dep't of

 Pub. Safety, 2012 WL 5880685, at *3 (D. Haw. Nov. 21, 2012)

 (dismissing § 1983 claim), vacated in part on other grounds, 621

 Fed. Appx. 414 (9th Cir. 2015) (“The district court properly

 dismissed Blaisdell’s action against the Hawaii Department of

 Public Safety because it is barred by the Eleventh Amendment.”);

 Kaimi v. Haw., Dep't of Pub. Safety, 2013 WL 5597053, at *3 (D.

 Haw. Oct. 11, 2013) (ruling that DPS has Eleventh Amendment

 immunity with respect to § 1983 claims).

             Eleventh Amendment immunity does not apply if Congress

 exercises its power under the Fourteenth Amendment to override

 Eleventh Amendment immunity, or if a state consents to federal

 suit.   See Will v. Mich. Dep't of State Police, 491 U.S. 58,


                                      7
Case 1:20-cv-00164-SOM-RT Document 26 Filed 03/17/21 Page 8 of 11   PageID #: 92



 66-68 (1989).     In Board of Trustees of the University of Alabama

 v. Garrett, 531 U.S. 356 (2001), the Supreme Court examined

 whether Congress had validly abrogated the states’ Eleventh

 Amendment immunity with respect to claims asserted under Title I

 of the ADA.    The Supreme Court ruled that Congress had exceeded

 its powers under section 5 of the Fourteenth Amendment when it

 abrogated that immunity.       The Court said that that “to authorize

 private individuals to recover money damages against the States,

 there must be a pattern of discrimination by the States which

 violates the Fourteenth Amendment, and the remedy imposed by

 Congress must be congruent and proportional to the targeted

 violation.”     Id. at 374.    Because those requirements were not

 met, the Court held that, despite the attempt by Congress to

 make states liable for violations of Title I of the ADA, states

 had immunity under the Eleventh Amendment with respect to such

 claims by individuals.        Id.

             Sam’s Opposition does not dispute that DPS has

 Eleventh Amendment immunity with respect to his money damage

 claims asserted under Title I of the ADA.         Nor does he argue

 that his request for back pay, benefits, and $300,000 is

 anything but a request for money damages.         Sam does not explain

 what “benefits” he is seeking or contend that those “benefits”

 are not compensable via money damages.          See ECF No. 1, PageID

 # 6; ECF No. 25.     Instead, citing section 1003 of the

 Rehabilitation Act Amendments of 1986, 42 U.S.C. § 2000d-7,


                                      8
Case 1:20-cv-00164-SOM-RT Document 26 Filed 03/17/21 Page 9 of 11   PageID #: 93



 Public Law 99-506 (Oct. 21, 1986), he argues that DPS does not

 have Eleventh Amendment immunity with respect to claims asserted

 under the Rehabilitation Act.       That provision provides:

             A State shall not be immune under the
             Eleventh Amendment of the Constitution of
             the United States from suit in Federal court
             for a violation of section 504 of the
             Rehabilitation Act of 1973, title IX of the
             Education Amendments of 1972, the Age
             Discrimination Act of 1975, title VI of the
             Civil Rights Act of 1964, or the provisions
             of any other Federal statute prohibiting
             discrimination by recipients of Federal
             financial assistance.

 42 U.S.C. § 2000d-7(a)(1).       The problem with this argument is

 that Sam’s Complaint asserts no claim under the Rehabilitation

 Act Amendments of 1986, 42 U.S.C. § 2000d-7(a)(1).           See ECF No.

 1.

             In addition, courts have held that section 1003 (42

 U.S.C. § 2000d-7(a)(1)) does not apply to claims brought under

 Title I of the ADA, as that section is neither one of the three

 statutes enumerated in section 1003 nor part of a federal

 statute prohibiting discrimination through a state’s receipt of

 federal funds.     See Levy v. Kansas Dep't of Soc. & Rehab.

 Servs., 789 F.3d 1164, 1171 (10th Cir. 2015) (“In the absence of

 clear evidence that Congress intended for states to waive their

 immunity under the ADA by accepting federal funds,[] we will not

 stretch the language of the Rehabilitation Act to conclude that

 [a state agency] has made a clear and voluntary waiver of its

 sovereign immunity for ADA claims.”); Mayorga v. Washington,



                                      9
Case 1:20-cv-00164-SOM-RT Document 26 Filed 03/17/21 Page 10 of 11   PageID #: 94



  2018 WL 1792195, at *2 (W.D. Wash. Apr. 16, 2018) (rejecting

  argument that, under § 2000d-7(a)(1), a state waives Eleventh

  Amendment immunity with respect to claims asserted under any

  anti-discrimination statute, including Title I of the ADA, by

  accepting federal funds).

             For the same reason, Sam’s citation of section 504 of

  the Rehabilitation Act of 1973, 29 U.S.C. § 794(a), Public Law

  93-112 (Sept. 26, 1973), as amended, is unpersuasive.          That

  section now provides:

             No otherwise qualified individual with a
             disability in the United States, as defined
             in section 705(20) of this title, shall,
             solely by reason of her or his disability,
             be excluded from the participation in, be
             denied the benefits of, or be subjected to
             discrimination under any program or activity
             receiving Federal financial assistance or
             under any program or activity conducted by
             any Executive agency or by the United States
             Postal Service.

  29 U.S.C. § 794(a).      Sam’s complaint does not assert a claim

  under that statute.

  V.         CONCLUSION.

               The court grants judgment on the pleadings in favor

  of DPS based on its Eleventh Amendment immunity from money

  damage claims asserted under Title I of the ADA.          The court does

  not reach DPS’s other arguments, given its Eleventh Amendment

  immunity with respect to Sam’s claims.

             Because it may be possible for Sam to assert viable

  claims arising out of the facts of this case, Sam is given leave



                                      10
Case 1:20-cv-00164-SOM-RT Document 26 Filed 03/17/21 Page 11 of 11    PageID #: 95



  to file an Amended Complaint no later than April 16, 2021.                 Any

  such Amended Complaint may seek prospective injunctive relief

  under Title I of the ADA or assert other claims such as those

  under the Rehabilitation Act.        This court is not saying,

  however, that any such claims will be viable.           Failure to file a

  First Amended Complaint by April 16, 2021, will result in the

  automatic dismissal of this action.



              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, March 17, 2021.




                                /s/ Susan Oki Mollway
                                Susan Oki Mollway
                                United States District Judge




  Sam v. State of Hawaii Dep’t of Public Safety, Civ. No. 20-00164 SOM-RT;
  ORDER GRANTING JUDGMENT ON THE PLEADINGS




                                       11
